       Case 2:16-md-02724-CMR Document 1515 Filed 09/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                               PRETRIAL ORDER NO. 140
                          (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 11th day of September 2020, upon consideration of the application for

fees and costs incurred by Special Discovery Master Bruce Merenstein for the months of June

and July 2020, which was submitted to the Court and Liaison Counsel pursuant to Pretrial Order

No. 49, and finding that the work, fees and costs reflected thereon are “reasonably necessary” for

the fulfillment of the Special Discovery Master’s duties, and without objection from counsel, it is

hereby ORDERED that the application for fees and costs is APPROVED in full in the amount

of $13,780.00. Plaintiffs and Defendants shall each make payment of their respective shares of

the approved amount directly to the Special Discovery Master.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                      ____________________
                                                     CYNTHIA M. RUFE, J.
